Citation Nr: 1718990	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-40 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a stomach disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a neurological disability affecting the lower extremities, to include neuropathy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1956 to October 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board subsequently remanded these issues for further development in September 2016.  They have since been returned to the Board for appellate review.  

In July 2008, the Veteran submitted an application for compensation, submitting a claim for service connection for an "aciatic stomach" disability.  The RO interpreted this as claims for service connection for a stomach disorder and a sciatic nerve disability.  In October 2008, the Veteran filled out an NA Form 13055, Request for Information Needed to Reconstruct Medical Data, noting that he suffered from stomach and back trouble during military service which has continued to the present.  

In a March 2010 statement in support of his claim, the Veteran again indicated that he sought to appeal the decision on his "back condition."  In February 2012, the RO sent a notice letter indicating that they were working on his claim for "[s]ciatic nerve now claimed as back pain," but the claims file does not reflect that the Veteran's claim for service connection for a back disability has been considered and adjudicated.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a neurological disorder affecting the lower extremities and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

Symptoms of the Veteran's peptic ulcer disease initially manifested during military service.
 

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for peptic ulcer disease have been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Peptic ulcers are among the enumerated disabilities considered to be a "chronic disease" for this purpose.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Veteran contends that he suffers from a stomach condition(s) which first arose during his active military service in Korea.  Attempts to locate the Veteran's service treatment records resulted in a finding that his records were likely "fire-related" and unavailable.  The Veteran responded to a request for information needed to reconstruct medical data by reporting that he was treated for stomach problems between September 1957 and September 1958 while in service, and has suffered from stomach trouble ever since.

The Veteran was provided with a VA examination in October 2016 at which he reported a history of epigastric burning sensation and bloating since 1957, during active duty.  The examiner noted that medical records dating back to 2003 contained evidence of gastritis and radiographs from September 2004 demonstrated peptic ulcer disease changes at the pyloric and duodenal regions without active ulcers.  Lab testing was positive for helicobacter pylori in 2005.  The VA examiner stated an opinion that the claimed stomach condition was less likely than not incurred in or caused by an in-service injury, event, or illness, reasoning that the claim folder and VA medical records are silent for evaluation, diagnosis, or therapy for a stomach condition during the Veteran's active service.  However, as the Veteran's service treatment records are known to be fire-related, and therefore unavailable, the Board notes that the records are absent rather than silent on this point, a distinction which impacts the persuasive value of such evidence.  The Board therefore finds the opinion of the October 2016 VA examiner to carry little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).

The Veteran has consistently reported experiencing stomach symptoms spanning from his period of active duty to the present.  The Veteran is competent to provide lay evidence as to the frequency of his symptoms, as this requires only his personal observations as opposed to specialized medical education or training.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds no reason to question the credibility of the Veteran's account in this regard, particularly given the fact that the oldest VA treatment record in the file includes peptic ulcer disease among the Veteran's Problem List.  While this would seem to indicate that there are older VA treatment records which remain outstanding, the Board finds the current evidence sufficient to adjudicate the appeal at this time, rather than delaying to obtain said records.

Given that peptic ulcer disease is among the enumerated diseases categorized as "chronic" under 38 C.F.R. § 3.309 and the Veteran's reports of stomach symptoms during service and a continuity of symptomatology since that time are found to be competent and credible, the Board finds that all reasonable doubt may be resolved in the Veteran's favor to find that his stomach symptoms in service represented initial manifestations of his current peptic ulcer disease.  Service connection for peptic ulcer disease is therefore found warranted. 

ORDER

Service connection for peptic ulcer disease is granted.


REMAND

The Veteran has asserted that his left knee and bilateral lower extremity neurological symptoms are secondary to a back disability that arose during service.  The Board is referring the Veteran's claim for entitlement to service connection for a low back disability to the AOJ for initial consideration, as stated in the "Introduction" section, above.  The Board cannot award service connection for disabilities caused or aggravated by disabilities which are not (or not yet) service-connected.  Because service connection has not, as of yet been granted for a back disability, the Board cannot adjudicate the appeals seeking service connection for left knee and bilateral lower extremity neurological disabilities under a theory of entitlement to service connection on a secondary basis, at this time.  Therefore, the current appeals concerning entitlement to service connection for left knee and bilateral lower extremity neurological symptoms are found to be inextricably intertwined with the issue referred above, and they must be remanded pending adjudication of the claim for service connection for a back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the claims are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After developing and rendering a decision addressing the Veteran's claim for entitlement to service connection for a low back disability, conduct any additional development deemed necessary, then review the expanded record and readjudicate the Veteran's claims for entitlement to service connection for left knee and bilateral lower extremity neurological disabilities, including as secondary to a low back disability.  

If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


